Citation Nr: 1219172	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  06-31 683A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for a brain disorder, to include as aggravation of a congenital Chiari type I malformation, manifested by symptoms including balance and memory problems

2.  Entitlement to an increased rating for vasomotor headaches, evaluated as 50 percent disabling prior to December 1, 2006, as noncompensable from December 1, 2006 to July 19, 2007, and as 50 percent disabling from July 20, 2007, to include the propriety of a reduction from 50 percent to noncompensable effective December 1, 2006.

3.  Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU) prior to July 20, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from March 1965 to August 1987.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In an August 2004 rating decision, the RO denied the Veteran's claims for service connection for a brain disorder, a rating in excess of 50 percent for headaches, and a TDIU.  In a September 2006 rating decision, the RO reduced the disability rating for his service-connected headaches from 50 percent to noncompensable (zero percent), effective December 1, 2006.  The Veteran perfected an appeal as to the RO's determinations.

In September 2010, the Board remanded the Veteran's case to the agency of original jurisdiction (AOJ) for further evidentiary development.

In a December 2011 rating decision, the Appeals Management Center (AMC) granted a 50 percent rating for the Veteran's service-connected headaches and a TDIU, both effective from July 20, 2007.  As such, the Board has recharacterized the issues on appeal to reflect the AMC's recent actions.

In the September 2010 remand, the Board also referred claims of service connection for an acquired psychiatric disorder and hypertension, as well as a claim for an earlier effective date for the grant of service connection for glaucoma, to the AOJ.  It does not appear that these issues have been addressed and they are again referred to the AOJ.

The matter of entitlement to service connection for a brain disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC, in Washington, DC.


FINDINGS OF FACT

1.  In a March 1990 rating decision, the RO granted service connection for vasomotor headaches, and assigned a 50 percent disability rating, effective from February 24, 1989. 

2.  In September 2006, the RO reduced the disability rating assigned for vasomotor headaches from 50 to noncompensable, effective December 1, 2006.

3.  At the time of the September 2006 RO rating decision, the evidence did not show that the Veteran's headache disability had undergone a material improvement that was reasonably certain to be maintained under the ordinary conditions of life. 

4.  The objective and credible evidence of record demonstrates that the Veteran has experienced severe recurrent headaches approximately two or three times a week, essentially commensurate with symptoms of very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability since his current claim for an increased rating was received by VA in May 2004.

5.  Prior to July 20, 2007, service connection was in effect for severe headaches, now evaluated as 50 percent disabling, status post L4-5 laminectomy, evaluated as 20 percent disabling, deviated nasal septum and glaucoma, each evaluated as 10 percent disabling, and renal calculus, rated as noncompensable.

6.  Resolving reasonable doubt in the Veteran's favor, the evidence of record reflects that he was unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities from May 26, 2004 to July 20, 2007.


CONCLUSIONS OF LAW

1.  The RO's September 2006 reduction of the evaluation for the Veteran's service-connected headache disability from 50 percent to noncompensable was improper and restoration of the 50 percent rating assigned for the service-connected headache disabiltiy from December 1, 2006 is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.105, 3.344 (2011). 

2.  The criteria for a rating in excess of 50 percent for vasomotor headaches are not met since receipt of the Veteran's May 2004 claim for an increased rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1-4.14, 4.124a, Diagnostic Code 8100 (2011). 

3.  The criteria for assignment of a TDIU are met from May 26, 2004 to July 20, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must also include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The record reflects that, over the course of this appeal, the RO provided the Veteran with notice as to how he can prevail on his claims for an increased rating and TDIU, and of his, and VA's, respective duties for obtaining evidence by way of letters dated in June 2004, December 2005 and March 2006.  The Veteran was also asked to submit evidence and/or information in his possession to the AOJ.  Moreover, in the March 2006 letter, he was advised about the criteria governing assignment of an evaluation and the effective date that could be assigned.  Dingess, 19 Vet. App. at 473.  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated following the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).

The record establishes that the Veteran had a full and fair opportunity to participate in the adjudication of his claims.  Moreover, the evidence submitted by the Veteran since the beginning of this appeal establishes that he received notice of each element required to substantiate his claims for an increased rating and TDIU.  The Board concludes that the appeal may be adjudicated without a remand for further notification. 

Additionally, the Veteran's service treatment and personnel records have been obtained.  His VA and non-VA medical records were also obtained, to the extent available, and are included in the claims file.  A review of his Virtual VA electronic file revealed no additional medical or other records relevant to the issues currently on appeal that are not currently in the claims file.

As well, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  The record reflects that, in conjunction with these claims, the appellant underwent VA examinations in May 2006 and October 2010 and the examination reports are contained in the claims folder.  A review of those reports reveals that thorough examinations of the Veteran were accomplished and the opinions provided were supported by sufficient rationale.  Therefore, the Board finds that the VA examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim). 

In written statements in support of his claim, the Veteran asserts that he has a brain disorder, to include as aggravation of a congenital Chiari type I malformation that was incurred during active.  He further asserts that the severity of his service-connected headache disorder warrants a higher disability rating and that he is rendered totally unemployable by his service-connected disabilities.  The Veteran was given notice that the VA would help him obtain evidence but that it was up to him to inform the VA of that evidence.  During the course of this appeal, the Veteran proffered documents and statements in support of his claims.  In sum, VA has given the Veteran every opportunity to express his opinions with respect to the issues now before the Board and the VA has obtained all known documents that would substantiate his assertions. 

As noted above, in September 2010, the Board remanded the Veteran's case to the AOJ for further development that included obtaining the Veteran's recent VA medical records and records considered by the Social Security Administration (SSA) in its consideration of any disability claim filed by him, and scheduling him for a VA examination.  There has been substantial compliance with this remand, as records from the SSA were received in November 2010, and the Veteran was scheduled for a VA neurologic examination in October 2010.  His recent VA treatment records, dated through April 2010, were also obtained.

Furthermore, inasmuch as this case involves a rating reduction, there are specific notice requirements, found in 38 C.F.R. § 3.105(e)-(i) (2011), that are applicable to reductions in ratings.  38 C.F.R. § 3.105(e) sets forth procedural requirements for reductions in disability compensation ratings.  When a reduction is anticipated, the beneficiary must be notified of the proposed reduction, with notice of the reasons for the proposed reduction.  Further, the beneficiary must be allowed a period of at least 60 days to submit additional evidence to show that the rating should not be reduced.  After the allotted period, if no additional evidence has been submitted, final rating action will be taken and the rating will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating expires.  38 C.F.R. § 3.105(e).  

The RO complied with the procedures required under 38 C.F.R. § 3.105(e) for reducing the Veteran's disability rating by notifying him of his rights and giving him an opportunity for a hearing and time to respond in its June 1, 2006 letter. 

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

II. Factual Background and Legal Analysis

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

A. Facts

The record reflects that, in a March 1990 rating decision, the RO granted service connection for headaches and assigned a 50 percent disability evaluation, effective from February 24, 1989.  The RO reached its determination based, in large measure, on findings of a May 1989 VA examination.

According to the May 1989 VA examination report, the Veteran complained of multi-type headaches that occurred 2 to 3 times a week and required bed rest.  A neurological examination report indicates that he had headaches for a number of years that were substantially unchanged.  His headaches were usually frontal or frontal temporal on one side or the other and did involve the orbit, to some extent, occurred on the average of twice a week, and lasted from as little as one hour to occasionally one or two days.  The headaches were helped somewhat by ordinary analgesics, often accompanied by nausea, but not vomiting, and were not accompanied by other neurologic signs or symptoms, except for occasional blurred vision.  The Veteran liked to go into a quiet, dark environment until the headache went away.  

Objectively, the Veteran was alert, oriented, and cooperative, and his mental status was normal.  His cranial nerves II through XII were all within normal limits with no signs of increased intracranial pressure or focal neurologic deficits.  The clinical impression included vascular type headaches, stable as described.

A February 1991 private hospital record includes the Veteran's report of having frontal/sinus headaches two to three times a week.

A January 1995 VA spine examination report includes the Veteran's complaint of having severe headaches that occurred two or three times a month, that required bed rest and lasted between one and three days.  The headaches were associated with nausea and some visual problems like hypersensitivity to light.  Neurological examination was intact with cranial nerves from II to XII normal.  The diagnosis included chronic, severe cephalalgias.

A June 2001 private medical record from C.P.W., M.D., indicates that the Veteran was seen for frequent disabling headaches that worsened when he was laid off.  

In an October 2001 signed statement to SSA, K.J.M., M.D., said he evaluated the Veteran who worked for the State of Florida for more than ten years but anticipated his job soon being eliminated.  The Veteran complained of headaches that occurred three times a week that lasted for one or two hours or possibly all day.  His last headache was one or two days earlier.  Upon evaluation, Dr. K.J.M reported a normal physical examination with complaint of headache and found no objective abnormality that stated that the Veteran would not be capable of employment.

VA medical records, dated from 2001 to 2002, include migraine headaches among the Veteran's medical problems.  A March 2002 record reflects that the Veteran's main problem was migraine headaches and that prescribed medication was not effective.

During 2003, the Veteran was evaluated for balance problems that apparently started in March 2003.  In March 2003, V.T., M.D., a private physician, evaluated the Veteran for complaints of headache and disequilibrium.  The Veteran was noted to have a 40-year history of intermittent headache, occurring 3 to 4 times a week that usually lasted 3 days.  The impression was headache and disequilibrium of unknown etiology.

According to an April 2003 private clinical evaluation performed for SSA by P.S.D., Ph.D., a psychologist, the Veteran alleged disability primarily due to problems including "longstanding headaches".  

A May 2003 VA neurology clinic record includes the Veteran's complaint of difficulty walking and accompanied by severe headache that was a squeezing sensation on the top of his head that lasted several hours and responded to Tylenol.  He had a history of migraine headaches but said this was a different one.  No focal abnormality was found on examination.  Results of radiologic tests performed by VA in June 2003 revealed a Chiari malformation in the Veteran's brain.

A March 2004 VA psychiatry record indicates that the Veteran had several graduate degrees but retired in August 2001 due to headaches.

On May 26, 2004, the RO received the Veteran's claim for a TDIU that was also construed as a claim for an increased rating for his headache disability.

In the August 2004 rating decision, the RO noted its review of VA medical records dated from August 2002 to May 2004, and concluded that the recent evidence (VA medical records dated from August 2002 to May 2004) showed some improvement in the Veteran's condition, although sustained improvement was not definitively established, as per 38 C.F.R. § 3.344.  The RO confirmed and continued the previously assigned 50 percent rating and advised the Veteran that he was subject to future examination in 18 months.

In a July 2005 record, G.K.F., M.D., a neurologist, said that the Veteran developed severe, daily headaches in 1988, with nausea, photophobia, hyperacusis, and occasional vomiting.  They progressively worsened and he was eventually unable to work secondary to the headaches and stopped in 2001.  In March 2003, he developed balance problems and other symptoms and tests of his brain showed the Chiari malformation.  Since July 2003, the Veteran had some improvement of his balance problems.  He had no headaches since March 2003, when he had the abrupt onset of his episode.

In an August 2005 psychological evaluation performed for the SSA, M.H.G., Ph.D., noted that the Veteran said he had "severe headaches for two years". 

According to an August 2005 signed statement to SSA, Dr. K.J.M. said that he recently evaluated the Veteran whom he previously examined in October 2001.  It was noted that the Veteran complained of headaches when seen in 2001.  Currently, he complained of intermittent headaches that occurred two or three times a week.  The clinical impression included a history of recurrent headaches.  

In a March 2006 administrative determination, SSA found the Veteran to be totally disabled and eligible for benefits.  He was considered unable to work since June 2001, due to headaches and depression.

In May 2006, the Veteran underwent VA examination for neurological disorders.  According to the examination report, the examiner reviewed the Veteran's medical records and performed a clinical evaluation.  It was noted that, since March 2003, the Veteran said he had not experienced a headache.  At that time, he noted the onset of dizziness, lack of depth perception, and memory problems.  He also had difficulty with balance.  The May 2003 neurology clinic record was reviewed and it was noted that other tests in June 2003 revealed a Chiari I malformation.  The VA examiner said that medical records dated since March 2003 were silent for a headache condition.  She reviewed the medical literature regarding Chiari type I malformation and reiterated that the Veteran denied having headaches and used no treatment for a headache condition.

In June and September 2006 written statements, the Veteran reported having head pain misdiagnosed as varied headaches that became more severe with brain swelling until his middle brain exploded in March 2003.  Thus, he believed he had traumatic brain disease.  He believed his headache was head pain associated with his brain disorder.  

In the September 2006 rating decision, the RO reduced the disability evaluation for the Veteran's service-connected headaches from 50 percent to noncompensable, effective December 1, 2006

A July 2007 VA psychiatry record includes the Veteran's report of waking up with a headache the past three days that worried him.  

In October 2010, pursuant to the Board's September 2010 remand, the Veteran underwent VA neurological disorders examination.  According to the examination report, the Veteran gave a history of having persistent headaches throughout his military service that were alternately diagnosed as migraine, tension type or vascular headaches.  He developed unsteadiness in 2003 and ultimately diagnosed with Chiari Type I malformation.  The examiner noted that review of the Veteran's medical records in their entirety revealed numerous complaints of headaches spanning the entire military career. 

Further, it was noted that the Veteran had progressively worse headaches for which he took several prescribed medications.  The VA examiner said that the Veteran still experienced severe headaches and was not receiving adequate analgesia from his current pain management regimen.  The Veteran reported that during the past year he had headaches that occurred weekly and that most attacks were prostrating.

B. Legal Analysis

1. Rating Reduction and Increased Rating

The present appeal involves the Veteran's claim that the severity of his service-connected headache disability warrants a higher disability rating.  Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.  38 C.F.R. § 4.27 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability which is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

Service connection for migraine headaches was granted by the RO in the March 1990 rating decision that assigned a 50 percent disability evaluation under Diagnostic Code 8100 and effective from February 24, 1989.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  In May 2004, the RO received the Veteran's current claim for an increased rating for his service-connected headache disability.  

In the August 2004 rating decision, the RO denied a rating in excess of 50 percent for the Veteran's headache disability.  In the September 2006 rating decision, the RO reduced the rating assigned for the Veteran's headaches from 50 percent to noncompensable, effective from December 1, 2006.  The December 2011 rating decision assigned a 50 percent rating for his headache disability, effective from July 20, 2007.  He contends that his migraines are more severe than what is represented by these disability ratings. 

Under Diagnostic Code 8100, the maximum 50 percent rating is assigned when migraines are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is warranted where there are characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  A 10 percent rating is assigned when characteristic prostrating attacks average one in 2 months over the last several months, and a noncompensable rating is warranted when the attacks are less frequent.  Id. 

The rating criteria do not define "prostrating."  The Board additionally observes that the Court has not undertaken to define "prostrating."  See Fenderson v. West, 12 Vet. App. 119 (1999), in which the United States Court of Appeals for Veterans Claims (Court) quoted Diagnostic Code 8100 verbatim but did not specifically address the matter of what was a prostrating attack.  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness." 

a) Rating Reduction

The circumstances under which a disability evaluation may be reduced are specifically limited and carefully circumscribed by regulations promulgated by the Secretary of VA.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  In reducing the evaluation of the Veteran's headache disability to noncompensable, the RO neither cited to nor discussed 38 C.F.R. § 3.344, the pertinent regulation in effect at that time governing the reduction of the evaluation of a disability that was in effect for five or more years. 

In this regard, the Board observes that, in Brown v. Brown, 5 Vet. App. 413, 419 (1993), the Court held that 38 C.F.R. § 3.344(a) contains four distinct criteria, each of which must be satisfied, before the reduction of an evaluation that has been in effect for at least five years can be effectuated.  In that case, the Court explained why none of the four criteria identified in the regulation were complied with.  In doing so, the Court termed "cursory" VA's conclusion that the examination upon which the reduction was predicated was "full and complete."  The Court held that the reduction was void ab initio, reversed the Board's decision, and remanded the matter for the reinstatement of the prior evaluation.  Thereafter, in Kitchens v. Brown, 7 Vet. App. 320 (1995), the Court noted that, in affirming the RO's action in reducing a rating that had been effective for more than five years, the Board failed to discuss the applicability of 38 C.F.R. § 3.344(a) or (b).  In addition, the Court concluded that the criteria were not satisfied.  The Court held, "Where, as here, the Court finds that VA has reduced a veteran's rating without observing applicable laws and regulation, such a rating is void ab initio and the Court will set it aside as not in accordance with the law."  Id. at 325.  Thereafter, in Hayes v. Brown, 9 Vet. App. 67 (1996), the Court indicated that, although the Board "recognized that a more thorough examination was required under 38 C.F.R. § 3.344(a)," in its decision, the Board "simply omitted" that requirement of the regulation.  Citing Kitchens, the Court reversed the Board's decision and ordered that the rating be reinstated because the reduction was accomplished without compliance with the applicable laws and regulations.  Id. at 73.  Then, in Greyzck v. West, 12 Vet. App. 288 (1999), the Court observed that the regulatory language in 38 C.F.R. § 3.344(a) had not changed since its adoption in February 1961 and, citing Brown and Kitchens, declared that it had consistently held that where VA reduces a disability rating without complying with applicable VA regulations, the reduction is void ab initio.  Id. at 292. 

In any event, where, as here, the disability rating was in effect for five years or more, the provisions of 38 C.F.R. § 3.344(a) and (b) indicate that a reduction in rating is warranted if medical evidence discloses that there has been sustained material improvement in the condition and it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  The record of examination and the medical-industrial history should be reviewed to ascertain whether the recent examinations to reduce the evaluations are full and complete, including all special examinations indicated as a result of general examination, and the entire case history.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction.  Furthermore, ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  38 C.F.R. § 3.344(a) (2011).  See also 38 C.F.R. §§ 4.1, 4.2, 4.13 (2011); Schafrath v. Derwinski, 1 Vet. App. at 594; Brown, 5 Vet. App. at 420-22. 

In this case, the objective medical evidence shows that, since at least 2003, the Veteran had recurrent severe headaches that occurred two or three times a week (in March 2003, Dr. V.T. reported that the Veteran had 3 to 4 headaches a week that lasted 3 days, in April 2003, Dr. P.S.D. noted the Veteran's longstanding headache disability and, in August 2005, Drs. K.J.M. and M.H.G., noted complaints of severe intermittent headaches approximately 2 to 3 times a week).  

Further, this evidence is entirely consistent with the Veteran's written statements and prior descriptions of his headaches, and fails to disclose that service-connected headache disability underwent a material improvement that was reasonably certain to be maintained under the ordinary conditions of life, even though Dr. G.K.F., in July 2005, and the VA examiner in May 2006, said that the Veteran had no headaches since March 2003.  In the absence of evidence of sustained, material improvement, the rating for the Veteran headache disability cannot be reduced.  38 C.F.R. § 3.344(a).  Accordingly, the September 2006 reduction was improper and the 50 percent evaluation for the Veteran's headache disability must be restored from December 1, 2006. 

b) Increased Rating

In view of the above, the Board finds that no more than the currently assigned 50 percent rating is warranted for the Veteran's service-connected migraine headaches at any time since he filed his current claim for an increased rating in May 2004.  This is so because, under 38 C.F.R. § 4.124a, Diagnostic Code 8100, a 50 percent evaluation contemplates migraines with very frequent completely prostrating and prolonged attacks productive of severe economic adaptability.  In March 2003, Dr. V.T. reported that the Veteran had 3 to 4 headaches a week that lasted 3 days, in April 2003, Dr. P.S.D. noted the Veteran's longstanding headache disability and, in August 2005, Drs. K.J.M. and M.H.G. noted complaints of severe intermittent headaches approximately 2 to 3 times a week.  

While, in July 2005 and May 2006, Dr. G.K.F. and the VA examiner, respectively, reported that the Veteran had no headaches since March 2003, in August 2005, Drs. K.J.M. and M.H.G. both reported the Veteran's complaints of intermittent severe headaches that occurred two to three times a week.  In October 2010, the VA examiner reported that the Veteran had weekly headaches most of which were prostrating.  Such findings are commensurate with the currently assigned 50 percent rating under Diagnostic Code 8100.  Significantly, a 50 percent rating is the maximum schedular rating available for migraine headaches.  Thus, a higher rating is not assignable at any point during the rating period on appeal as a 50 percent rating is already in effect for the entire time period.

The Board has considered the Veteran's written statements regarding his headache disability.  In this regard, the Board notes that the Veteran is competent to give evidence about what he experiences; for example, he is competent to discuss pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's statements are seemingly credible in this case.  See Barr v. Nicholson, 21 Vet. App. at 307-08; Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  Additionally, the Veteran has indicated that he stopped working in 2001 due to his headache disability.
 
The Board has contemplated whether any other diagnostic code will permit for an increased rating during the pendency of this appeal.  However, as the Veteran is diagnosed with vasomotor headaches, the Board finds that Diagnostic Code 8100, for migraines, is most appropriate. 

The above determination is based upon consideration of applicable rating provisions.  It should also be pointed out that there is no showing that the Veteran's headaches have reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011).  The symptoms of his disability have been accurately reflected by the schedular criteria.  Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

As the preponderance of the probative medical and other credible evidence of record is against the claim for an increased rating for vasomotor headaches, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b). 



2. TDIU

The RO received the Veteran's formal claim for a TDIU on May 26, 2004.  He reported that he was disabled due to traumatic brain disease possibly due to the shrapnel removed from his spine in 1988. 

However, in the April 2003 report for SSA, Dr. P.S.D. noted that the Veteran reported earning a Bachelor's degree, two Masters' degrees, and a doctoral degree in business-related programs.  He worked for over twenty years in health-related capacities in the armed services and for over ten years with the State of Florida Medicaid program.  The Veteran last worked in mid-2001 and said he was unable to work due to long standing headaches and, recently, balance and coordination problems.

Under the applicable criteria, a TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2011). 

Prior to July 20, 2007, service connection was in effect for severe headaches, evaluated as noncompensable; status post L4-5 laminectomy, evaluated as 20 percent disabling; deviated nasal septum and glaucoma, each evaluated as 10 percent disabling; and renal calculus, evaluated as noncompensable.  His combined schedular evaluation was 40 percent.  Thus, he did not meet the minimum percentage requirements for a TDIU set forth in 38 C.F.R. § 4.16(a) prior to July 20, 2007.  See 38 C.F.R. § 4.25 (2011).

However, given Board's action, herein, the Veteran now meets the minimum percentage requirements for a TDIU prior to July 20, 2007, under 38 C.F.R. § 4.16(a).  His headache disability is now evaluated as 50 percent disabling prior to July 20, 2007, and the disabilities combine to be 70 percent disabling.  The remaining question, then, is whether the Veteran's service-connected disabilities rendered him unemployable, without regard to age or non-service-connected disorders prior to July 20, 2007.

The central inquiry is "whether the veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2011); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The record reflects that the Veteran has not held full time work since 2001.  As noted above, SSA found the Veteran totally disabled due to headaches and depression since June 2001.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See Van Hoose, 4 Vet. App. at 361.

In the June 2001 signed statement, Dr. C.P.W. said that she treated the Veteran since June 1992 for his long history of incapacitating headaches that varied in severity but were frequent, averaging four to five per week, and severe enough to interfere with work and other normal activities.  His headaches symptoms included pain, nausea with vomiting visual changes, light and noise sensitivity, sweats, and trembling, and lasted from hours to days.  Dr. W. noted that the Veteran tried various medications for headache prophylaxis and treatment of acute symptoms most of which were ineffective.  The Veteran found that anti-inflammatory or migraine over the counter medication and rest in a dark room worked most the time.  For severe headaches, the Veteran sparingly used hydrocodone.  This limited functioning at work or at home.  Dr. W. said that the Veteran's headaches recently worsened significantly that caused him to miss a lot of work.  

Dr. W. said that, due to downsizing, the Veteran would be terminated from his job at the close of the current pay period.  It was noted that he was apparently an asset at work and productive despite his incapacitating periods.  His supervisor recognized this and allowed him to adjust his schedule to accommodate his symptoms.  Dr. W. noted that a new employer might be reluctant to hire him under the same conditions.  Dr. W. opined that the Veteran's current medical conditions would make it difficult for him to secure a position similar to the one he was leaving.

Although, in October 2001, Dr. K.J.M. opined that there was no objective abnormality that indicated that the Veteran was incapable of employment.

But, in March 2004, the Veteran told a VA psychologist that he retired in August 2001 because of severe headaches.  

According to a June 2004 VA 21-4142 from the Veteran's former employer, he worked as a medical health care consultant from July 1993 to July 2001 and retired.  In answer to whether any concessions were made to him by reason of age or disability the answer was "N/A."

In July 2005, Dr. G.K.F. reported that the Veteran's headaches got progressively worse and he was eventually unable to work, secondary to the headaches.  In August 2005, Dr. M.H.G. noted that the Veteran denied having significant problems with depression or anxiety.  She diagnosed him with cognitive and adjustment disorders, not otherwise specified.  In August 2005, Dr. K.J.M. reported the Veteran's complaints of having intermittent headaches that occurred two or three times a week.  The clinical impression included history of recurrent headaches.

Under Diagnostic Code 8100, the maximum 50 percent rating is assigned when migraines are manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  

As discussed above, the rating criteria do not define "prostrating."  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."

The 50 percent schedular rating for headaches, restored by the Board herein, is reflective of severe economic inadaptability.  As such, it further supports a finding of significant occupational impairment due to the headache disability alone. 

Moreover, Dr. W., in the June 2001 report, noted that the Veteran also suffered from recurrent kidney stones that required occasional hospitalization, outpatient surgery, or treatment in an emergency room.  As well, the Veteran required treatment for lumbar disc disease.  Service connection is currently in effect for a back disability, evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011), that contemplates back pain and limited motion.

As detailed above, the Board has determined that the headache disability, with the lumbar disorder, in and of themselves, result in significant or severe occupational impairment.  The deviated nasal septum and the glaucoma, assigned 10 percent disabling evaluations, further affect the Veteran's economic capability.  The renal calculus, assigned a noncompensable disability evaluation, is not shown to be significantly disabling.  In pertinent part, the Veteran has provided seemingly credible and persuasive statements in support of such a finding. 

As well, clinicians who knew and evaluated the Veteran concluded that he is unable to work due to his disabilities.  Notably, in the June 2001 statement, Dr. W. said that the Veteran's medical conditions that included "frequent disabling headaches" would make it difficult for him to secure a position similar to the one he was leaving.  Likewise, in July 2005, Dr. G.K.F. noted the Veteran's progressively worsening headaches that rendered him unable to work due to the headaches and, in August 2005, Dr. K.J.M., noted the Veteran's complaints of intermittent headaches that occurred two or three times a week.

When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  In Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  In Gilbert, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in relative equipoise, the law dictates that the appellant prevails. 

As noted previously, SSA records reflect that the Veteran was unemployable due to headaches and depression from June 2001.  While not binding on the Board, the Court has indicated that where another body has determined that a veteran is unemployable, that determination must be fully addressed, without resort to speculation on employability, or the claim must be allowed or further development completed.  See Brown v. Brown, 4 Vet. App. 307 (1993).  In this case, the Veteran had been determined unemployable by SSA due, in part, to his headache disability effective from June 2001. 

Resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record reflects that he was unable to obtain and/or maintain substantially gainful employment due to his service-connected disabilities from May 26, 2004 to July 20, 2007.  Thus, he is entitled to a grant of a TDIU from the date of VA's receipt of his formal claim for a TDIU.  As such, the benefit sought on appeal is allowed. 


ORDER

Reduction from a 50 percent rating to a noncompensable rating for vasomotor headaches was improper; restoration of a 50 percent rating for vasomotor headaches with an effective date of December 1, 2006, is granted.  

A rating in excess of 50 percent for vasomotor headaches is denied.

TDIU is granted from May 26, 2004 to July 20, 2007, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran contends that he has a brain disorder, to include as aggravation of a congenital Chiari type I malformation that was incurred during his active military service.  In written statements in support of his claim, he essentially contends that he has a brain disorder manifested by headaches for which service connection is already in effect.  He argues that he has a congenital brain defect that was aggravated by trauma during service, to include explosions at close range or, alternatively, by a 1988 surgery to remove shrapnel from his spine, that resulted in his current brain disorder.  The Veteran also variously contends that his brain disorder was manifested by headaches until March 2003, when the condition became more severe and manifested by different and additional symptoms.  Thus, the Veteran maintains that service connection is warranted for his brain disorder.

In its September 2010 remand, the Board directed that the Veteran be afforded a VA neurological examination.  The examiner was requested to identify all current brain disorders, describe their manifestations, and indicate if any currently diagnosed brain disorder (and manifestations) represents a progression of the earlier diagnosed headaches, or an error in prior diagnosis, or is a disease entity independent of the service-connected vasomotor headaches.  

The Board also asked that, if any current brain disorder does not represent a progression of the earlier diagnosis of vasomotor headaches, or an error in such prior diagnosis, the examiner was requested to render an opinion as to whether such disability was a result of a congenital or development defect, to include a Chiari type I malformation.  If any diagnosed disorder resulted from a congenital or development defect, the examiner was requested to render an opinion as to whether "it is at least as likely as not (probability of 50 percent or more) that such disorder was subject to, or aggravated by, a superimposed disease or injury during service which resulted in additional disability?  Or was the increase in severity due to the natural progress of the disorder?"  

In response, the October 2010 VA neurologic disorders examiner diagnosed Chiari type I malformation with significant cerebellar ataxia.  The VA examiner stated that a more precise diagnosis cannot be rendered as there is no objective data to support a more definitive diagnosis.  In the VA examiner's opinion, the Veteran's Chiari type I malformation was a congenital disorder and "it is not caused by or a result of the [V]eteran's" military service.  

But the VA examiner said that the Veteran's "symptoms of migraine headache and the migraine headache severity due to the Chiari type I malformation were likely aggravated by his long Naval and Marine service."  The VA examiner noted that headaches were not a constant feature of a Chiari type I malformation and that many people with the congenital deformity have no symptoms at all.  He said that many times the symptoms become more symptomatic later in life as with the Veteran.  Then, the VA examiner said that "[s]ome of this [V]eteran's headaches may have been due to the malformation.  However, it is hard to imagine the Chiari malformation caused all of his headaches will in service, in fact it is highly unlikely."  

Congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985)) in essence held that a disease considered by medical authorities to be of familial (or hereditary) origin by its very nature preexists a claimant's military service, but could be granted service connection if manifestations of the disease in service constituted aggravation of the condition.  Congenital or developmental defects, as opposed to diseases, could not be service-connected because they are not diseases or injuries under the law; however, if superimposed injury or disease occurred, the resultant disability might be service-connected.  Id.   

Here, the Board notes that, while the VA examiner stated that the Veteran's Chiari malformation was a congenital disorder and was not caused by or a result of military service, he also said that Veteran's symtoms of migraine headache and the migraine headache severity due to the Chiari type I malformation were likely aggravated by military service.  More significantly, the VA examiner did not comment on whether the congenital Chiari malformation was subject to, or aggravated by, a superimposed disease or injury in service that resulted in additional disability, or whether the increase in severity was due to the natural progress of the disorder.  Further clarification of the VA examiner's opinion is warranted prior to appellate consideration of this claim.

Accordingly, this issue is REMANDED for the following actions:

1.  Forward the Veteran's claims file to the physician who performed the October 29, 2010 VA miscellaneous neurological disorders examination at the VA Medical Center (VAMC) in Gainesville, Florida.  The VA examiner should be requested to review the examination report and the relevant records.

Noting that the Veteran's Chiari type I malformation is a congenital disorder, the VA examiner is requested to opine as to whether a superimposed disability became manifested in service, and if so address the nature of that superimposed disability.  The examiner should then opine whether it is at least as likely as not (50 percent probability or greater) that the superimposed disability developed in service or is otherwise causally related to service; or, in the alternative, whether any such relationship between service and the current disability is unlikely (i.e., less than a 50-50 probability).

The VA examiner should also provide an opinion addressing whether clear and unmistakable (i.e., obvious or manifest) evidence supports finding both that the disorder existed prior to service and that it did not increase in severity during service other than due to the natural progression of the disorder.

The examiner is requested to provide thorough reasons and bases in support of his opinions, and should specifically address the questions of causation and etiology.  A rationale should be provided with the requested opinions. If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated with a supporting explanation.

(A clinical evaluation should be scheduled only if deemed necessary by the examiner from the Gainesville VAMC, or if, that examiner is unavailable.  If a new neurological examination is warranted, the new examiner should review the pertinent medical records.  All indicates tests and studies should be conducted and all clinical findings reported in detail.  The above questions should be answered.)

2.  Then readjudicate the Veteran's claim for service connection for a brain disorder in light of the additional evidence.  If the claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claim.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


